Memorandum: On appeal from a judgment of conviction for three counts of first degree sodomy (Penal Law § 130.50 [1]) and one count of endangering the welfare of a child (Penal Law § 260.10 [1]), defendant’s primary claims are that the evidence was insufficient because the testimony of the victims was not corroborated and that the trial court erred in its Sandoval ruling (see, People v Sandoval, 34 NY2d 371). There is no merit to either claim. Corroboration was not required because the convictions were based upon defendant’s forcible compulsion and not upon the circumstance that the victims’ lack of consent resulted from incapacity to consent because of their ages (see, Penal Law §§ 130.16, 260.11). In making its Sandoval ruling the court properly balanced the probative value of the prior convictions with the potential for prejudice (People v Sandoval, supra, p 375). We have considered the other claims raised by defendant and find them to be without merit. (Appeal from judgment of Oneida County *1003Court, Buckley, J. — sodomy, first degree, and another offense.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.